COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


TIMOTHY BRYAN MEADE
                                                                 MEMORANDUM OPINION *
v.     Record No. 2790-07-3                                          PER CURIAM
                                                                     APRIL 1, 2008
PARAMONT COAL COMPANY OF VIRGINIA, LLC/
 ALPHA NATURAL RESOURCES, INC. AND
 BIRMINGHAM FIRE INSURANCE COMPANY OF PENNSYLVANIA/
 AIG CASUALTY COMPANY/AIG DOMESTIC CLAIMS, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kerry S. Hay; Lee & Phipps, P.C., on briefs), for appellant.

                 (Patrick R. Baker; Penn, Stuart & Eskridge, on brief), for appellees.


       Timothy Bryan Meade appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove his herniated C5 disc, resulting medical expenses, and disability

beginning August 26, 2006 were causally related to his compensable December 30, 2004 injury

by accident. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Meade v. Paramont Coal Company Virginia, L.L.C.,VWC File No. 223-73-29

(Oct. 24, 2007). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.